Opinion by
Judge DAVIDSON.
Stella C. Gonzales (claimant) seeks review of a final order of the Industrial Claim Appeals Panel which terminated her temporary total disability benefits. We affirm.
In 1989, claimant sustained an occupational disease that resulted in bilateral foot problems. Although in 1992 the treating physician recommended foot surgery to improve claimant’s pain, he later opined that such surgery was “contraindicated and dangerous” to claimant’s health without her first undergoing corrective heart surgery.
The Administrative Law Judge (ALJ) found that claimant’s preexisting heart condition precluded her from undergoing the foot surgery previously recommended by the treating physician. She also found that, in the absence of foot surgery, the claimant was at maximum medical improvement from the *17industrial injury. Accordingly, the ALJ terminated temporary total benefits as of April 2, 1993. The Panel affirmed on this basis.
Claimant challenges the finding that as of April 2, 1993, no treatment was reasonably available to improve the claimant’s condition. She asserts such finding is not supported by the record and is in direct conflict with the ALJ’s findings of fact. We do not agree.
A finding of maximum medical improvement severs the claimant’s rights to temporary disability payments and invokes the right, if any, to permanent disability benefits. See Dziewior v. Michigan General Corp., 672 P.2d 1026 (Colo.App.1983).
Under applicable law, maximum medical improvement exists when “the underlying condition causing the disability has become stable and nothing further in the way of treatment will improve that condition.” Reynolds v. Industrial Claim Appeals Office, 794 P.2d 1080, 1081 (Colo.App.1990). An employer’s obligation to provide medical benefits to treat an industrial injury is limited to such treatment “as may reasonably be needed” to cure and relieve the effects of the injury. See § 8-42-101(1)(a), C.R.S. (1994 Cum.Supp.).
We agree with the Panel that, in the absence of a recommendation for treatment that has a reasonable prospect for improving a claimant’s condition, the claimant may be found to be at maximum medical improvement. See Reynolds v. Industrial Claim Appeals Office, supra.
Here, the ALJ concluded that: Dr. Garcia has specifically stated that Claimant’s condition will improve with surgery. However, he has, on numerous occasions, stated, both in writing and at his deposition, that he foresees no improvement without surgery. Dr. Garcia’s opinion that the Claimant has attained maximum medical improvement without surgery is unrebut-ted. There is insufficient evidence submitted by the Claimant that there will be any improvement in her condition without the surgery.
Further, it was undisputed that corrective heart surgery was not recommended for claimant unless and until she manifested symptoms.
Thus, claimant’s argument to the contrary notwithstanding, because the foot surgery was contraindicated without heart surgery, and because the advisability and timing of the latter surgery was, at the time of the hearing, completely undetermined, the record shows that there was no treatment available which reasonably could improve claimant’s condition. Accordingly, the ALJ’s factual finding that claimant reached maximum medical improvement is binding on review. See Monfort, Inc. v. Rangel, 867 P.2d 122 (Colo.App.1993).
Because the Panel rejected the ALJ’s alternative basis for terminating benefits, claimant’s argument that the “full responsibility rule” was violated is not dispositive. Furthermore, since claimant was not denied payment of medical expenses, and since employer concedes that this case need not be re-opened if additional medical benefits are sought, the various cases upon which claimant relies are inapposite.
Order affirmed.
MARQUEZ and KAPELKE, JJ., concur.